In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1503V
                                          UNPUBLISHED


    LUIS RODRIGUEZ,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: May 9, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Harrison Whitten Long, Rawls Law Group (Richmond), Richmond, VA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On October 30, 2020, Luis Rodriguez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccine received on May 16, 2018. Petition at 1. Petitioner further alleges that the vaccine
was received in the United States, he suffered residual effects or complications of his
injury for at least six months, and neither Petitioner nor any other party has filed an action,
or received compensation in the form of an award or settlement, for this vaccine-related
injury. Petition at 2-5, ¶¶ 2, 22-23. The case was assigned to the Special Processing Unit
of the Office of Special Masters.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On March 3, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On May 9, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating that the court should award $62,500.00 in the form of
a check payable to Petitioner and $1,300.85 to satisfy the Commonwealth of
Massachusetts Medicaid lien. Proffer at 2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award the following:

    A. A lump sum payment of $62,500.00 (in pain and suffering) in the form of a
       check payable to Petitioner; and

    B. A lump sum payment of $1,300.85, representing compensation for
       satisfaction of the Commonwealth of Massachusetts Medicaid lien, in the
       form of a check payable jointly to Petitioner and the “Commonwealth of
       Massachusetts – CRU”; and mailed to:

                        Commonwealth of Massachusetts
                        Casualty Recovery
                        P.O. Box 417811
                        Boston, MA 02241-7811

Petitioner agrees to endorse this payment to the Commonwealth of
Massachusetts – CRU.

These amounts represents compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
LUIS RODRIGUEZ,                      )
                                     )
                                     )
            Petitioner,              )
                                     )  No. 20-1503V
      v.                             )  Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 30, 2020, Luis Rodriguez (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, as amended (“Vaccine

Act” or “Act”). See 42 U.S.C. §§ 300aa-1 et seq. Petitioner alleged that he suffered a Shoulder

Injury Related to Vaccine Administration (“SIRVA”) as a result of a Tetanus-diphtheria-

acellular pertussis (“Tdap”) vaccine administered in his left shoulder on May 16, 2018. Petition

at 1. . On March 1, 2022, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act for a SIRVA Table injury, and on March 3, 2022, the Chief Special Master issued a Ruling

on Entitlement finding petitioner entitled to compensation. ECF No. 25; ECF No. 26.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $62,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.       Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the

Commonwealth of Massachusetts Medicaid lien in the amount of $1,300.85, which represents

full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Commonwealth of Massachusetts may have against any individual as a result of any Medicaid

payment the Commonwealth of Massachusetts has made to or on behalf of petitioner from the

date of his eligibility for benefits through the date of judgment in this case as a result of his

alleged vaccine-related injury suffered on or about May 16, 2018, under Title XIX of the Social

Security Act.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through

two lump sum payments as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following 1:

            A. A lump sum payment of $62,500.00, in the form of a check payable to petitioner;
               and




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.




                                                   2
          B. A lump sum payment of $1,300.85, representing compensation for satisfaction of
             the Commonwealth of Massachusetts Medicaid lien, in the form of a check
             payable jointly to petitioner and the “Commonwealth of Massachusetts – CRU”,
             and mailed to:
                               Commonwealth of Massachusetts
                                       Casualty Recovery
                                       P.O. BOX 417811
                                   Boston, MA 02241-7811

Petitioner agrees to endorse this payment to the Commonwealth of Massachusetts – CRU.

III.   Summary of Recommended Payments Following Judgment

          A. Lump sum payable to petitioner, Luis Rodriguez:   $62,500.00

          B. Medicaid lien:                                    $1,300.85

                                                 Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Principal Deputy Assistant Attorney General

                                                 C. SALVATORE D’ALESSIO
                                                 Acting Director
                                                 Torts Branch, Civil Division

                                                 HEATHER L. PEARLMAN
                                                 Deputy Director
                                                 Torts Branch, Civil Division

                                                 ALEXIS B. BABCOCK
                                                 Assistant Director
                                                 Torts Branch, Civil Division

                                                 s/ Ronalda E. Kosh
                                                 RONALDA E. KOSH
                                                 Trial Attorney
                                                 Torts Branch, Civil Division
                                                 U.S. Department of Justice
                                                 P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington, D.C. 20044-0146
                                                 Tel.: (202) 616-4476
                                                 Email: ronalda.kosh@usdoj.gov
DATED: May 9, 2022




                                             3